Citation Nr: 0729820	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-21 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury to the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from November 1953 until 
September 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for residuals of a cold 
injury to the hands.  


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159 (2006).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, the veteran has not been 
afforded a VA examination in conjunction with his claim.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that 
the third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, supra at 83.  

The veteran's service medical records are unavailable.  A 
January 2004 research response from the National Personnel 
Records Center (NPRC) concluded that the veteran's service 
medical records either did not exist or were not in their 
possession, likely burned in the 1973 fire at the NPRC, and 
that further efforts to locate them would be futile.  
Additionally, the response also indicated that the Office of 
Surgeon General did not have any available records on the 
veteran.  

While the service medical records are unavailable, the 
veteran's own assertions and a lay statement for a fellow 
service member provide some evidence establishing that an 
event, injury, or disease occurred in service.  The veteran 
claims service connection for the residuals of a cold injury 
to the hands reportedly sustained during service at Sampson 
Air Force Base, New York in the winter of 1954.  A review of 
his DD 214 confirms that he served in New York during his 
active service.  Additionally, a lay statement from a service 
acquaintance indicates that the veteran reported to the 
Tactical Instructor and sick call with possible frostbite 
injuries during basic training at Sampson Air Force Base.  He 
also recalled that there was inadequate clothing for the 
severe cold encountered during that basic training.  

No VA examination has been conducted with respect to this 
claim for service connection, and no medical opinion 
regarding the etiology of the current symptoms has been 
provided by VA.  Such evidence is necessary to decide this 
claim.  Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the issue of service connection for residuals of 
a cold injury to the hands is REMANDED to the RO via the 
Appeals Management Center in Washington DC for the following 
action:  

1.  The veteran should be scheduled for the 
appropriate VA examination for cold injuries 
to determine if he currently has disability 
of the hands that are residuals of a cold 
injury.  The veteran's claims folder, 
including a copy of this REMAND, should be 
reviewed by the examiner in conjunction with 
the examination.  Based on review of the 
entire record and examination of the veteran, 
the examiner should:

(a) take a clear medical history from the 
veteran concerning the claimed cold injury 
during service and identify all diagnoses, 
indicating whether a current disability of 
the hands exists;

(b) State whether it is at least as likely as 
not (50 percent probability or more) that the 
veteran manifests a disability of the hands 
that is the result of cold injury sustained 
during the veteran's active military service.  
Any opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue of service connection 
for residuals of a cold injury to the hands.  
If the benefit on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case. The purpose of this remand is to notify the 
veteran of the information and evidence needed to 
substantiate his service connection claim, and to further 
develop the veteran's claim, on the issue of service 
connection for residuals of a cold injury to the hands.  The 
veteran is advised that failure to cooperate by reporting for 
the examination may result in denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

		
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


